Citation Nr: 0717887	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which awarded service connection at the 10 
percent disability level for residuals of a low back injury, 
effective January 27, 1997.  


FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of flexion with subjective complaints of pain, aggravated by 
prolonged standing or sitting, with some tenderness over the 
lumbar spine, and diagnostic findings for spondylolisthesis 
at L5-S1, degenerative changes with mild grade I 
retrolisthesis, and moderate hyperarthropathy at L4-5, absent 
objective evidence of neurological deficits.

CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent and no more for residuals of low back injury have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, Diagnostic Codes 
5010-5003, 5292, 5293, 5295 (prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as amended September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5235-5243 (from September 26, 2003).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in February 2004.  Where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim of service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  And once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for a 
low back disability.  Dingess, 19 Vet. App. 473.   To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim herein is being granted, such 
matters are moot.

The Board finds that VA's duty to assist has also been 
satisfied.  Under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The veteran 
was afforded VA examinations, to include the most recent 
examination in January 2004.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

II.  Factual Background

The veteran injured his low back during service.  He contends 
that entitlement to an initial rating higher than 10 percent 
is warranted for service- connected low back disability 
because of the degree of pain he experiences.  Specifically, 
the veteran claims that he suffers from episodes of total 
incapacity requiring bed rest.  

A review of the record includes a chiropractic report dated 
in 1994.  On range of motion testing, lumbar flexion was 61 
and 60 degrees; extension was 12 and 13 degrees; left lateral 
flexion was 30 and 32 degree; and right lateral flexion was 
30 and 28 degrees.  In 1996, the veteran received treatment 
for low back pain with manual manipulation of the lumbar 
spine and heat packs.  Medical reports from 1998 reflect that 
the veteran had moderate back pain.   

Treatment records from 2000 through 2004 show continued 
complaints of lower back pain, sometimes exacerbated with 
activity.  The veteran was treated with medication.  

On VA examination in February 2001, the veteran complained of 
worsening low back pain, rated as 3 to 4 on a pain scale.  He 
described the pain as constant, with flare-ups occurring 
every 2 months.  The veteran reported tingling and numbing of 
the right leg and hip.  On physical examination, the examiner 
noted tenderness in the lower back.  Flexion was from 0 to 90 
degrees with complaints of pain.  Extension was from 0 to 30 
degrees with no pain.  No sensory disturbance was noted.  X-
rays of the lower back were negative.  An MRI of the lower 
back was negative for evidence of disc disease or a 
significant abnormality.  The veteran was diagnosed with 
lower back pain of unknown etiology.  

A private medical note dated August 2001 reflects 
spondylolisthesis at L-5 and S-1, bilaterally, and arthritic 
changes at the L-5, S-1.  

A March 2002 private evaluation report reflects complaints of 
intermittent back pain with radiation to the hip.  The 
veteran was able to walk without difficulty, the lumbar spine 
was non-tender on palpitation, and there were no muscle 
spasms or instability.  Lumbar musculature had normal tone.  
His forward flexion was to 40 degrees, extension was to 40 
degrees, right and left lateral flexion was to 30 degrees.  
X-rays revealed spondylosis and spondylolisthesis.  There was 
no evidence of osteoarthritis.  No neurological abnormalities 
were noted.  The veteran was diagnosed with grade 1 
spondylolisthesis L5- S1, lumbar disc and lumbar 
radiculopathy.  

On VA examination in June 2003, the veteran complained of 
pain in the lower back on the left side with radiation down 
to the hip.  The veteran reported taking pain and anti-
inflammatory medication.  The pain usually lasted 2 to 3 
days.  His forward flexion was to 40 degrees, extension was 
to 40 degrees, right and left lateral flexion was to 30 
degrees.  No paravertebral spasms were found.

On VA examination in January 2004, the veteran complained of 
back pain aggravated by prolonged standing or sitting.  He 
reported additional limitation of motion during flare-ups, 
which occurred 2 to 3 times a year, and at times required bed 
rest for 2 to 3 days.  He related that the pain was affecting 
his ability to perform daily activities, such as grooming, 
eating and bathing.  On physical examination the lower back 
was tender.  His posture and spine movement were normal.  
Forward flexion was to 75 degrees with complaints of pain and 
stiffness, right and left lateral flexion and rotation were 
to 28 degrees with complaints of stiffness and pain.  After 
repetitive motion, forward flexion was limited to 60 degrees.  
No sensory disturbance was noted.  X-rays revealed 
degenerative changes and mild retrolisthesis.  

III.  Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2006).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent rating for severe limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 10 percent 
rating for a slight limitation of motion.  38 C.F.R. §4.71a, 
Diagnostic Code 5292.  Ankylosis of the lumbar spine warrants 
a 40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. §4.71a, 
Diagnostic Code 5289.  

Also, under the criteria in effect prior to September 26, 
2003, severe lumbosacral strain is rated 40 percent disabling 
where there is listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is warranted for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating is warranted for a 
lumbosacral strain with characteristic pain on motion.  A 
noncompensable rating is warranted for slight subjective 
symptoms.  38 C.F.R. §4.71a, Diagnostic Code 5295.

Under the criteria in effect prior to the September 2002 
revision, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A moderate intervertebral disc syndrome 
warrants a 20 percent evaluation 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating remained the highest available rating and 
was warranted when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  An incapacitating episode was defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  An evaluation could be had either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code. 

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.



IV.  Analysis

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.

Initially, the Board finds that a uniform 20 percent 
disability evaluation is warranted for residuals of low back 
disability manifested by flexion not greater than 60 degrees 
with complaints of pain and occasional flare-ups under the 
General Rating Formula for Rating Diseases and Injuries of 
the Spine, Diagnostic Codes 5235-5243.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Range of motion testing 
showed flexion to 60-61 degrees in 1994, 90 degrees in 2001, 
40 degrees in 2003, 75 degrees in 2004, and 60 degrees after 
repetitive motion in 2004.  The veteran's range of flexion is 
not static.  There are times when it is better than 60 
degrees and worse than 60 degrees as shown by the range of 
motion tests from 1994 to 2004.  His flexion has consistently 
been between 40 and 60 degrees, which warrants a 20 percent 
rating under the General Rating Formula.

The Board has further considered whether a higher disability 
evaluation may be awarded under either the "old" or "new" 
rating criteria.  

Consideration of the "Old" Rating Criteria

An evaluation in excess of 20 percent is not warranted under 
the "old" rating criteria.  The veteran's low back 
disability is primarily manifested by symptoms of limited 
range of motion and pain.  There are no complaints or 
findings for lumbar ankylosis or severe limitation of motion.  
Therefore, a higher evaluation based on ankylosis or severe 
limitation of motion is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292 (effective prior to September 26, 
2003).

Also, severe lumbosacral strain is not shown.  The evidence 
of record shows normal posture.  Paravertebral muscle spasms, 
loss of lateral motion, and osteo-arthritic changes are not 
shown.  Range of motion testing in 2001, 2002, and 2003 show 
bilateral motion to 30 degrees.  On VA examination in January 
2004, lateral flexion was 28 degrees with complaints of 
stiffness and pain, which is only 2 degrees less than normal.  
See generally 38 C.F.R. § 4.71a, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  Essentially, the range of 
lateral motion is mostly within the normal range.  There is 
no evidence of listing of whole spine to opposite side, 
positive Goldthwaite's sign, or marked limitation of forward 
bending in a standing position.  Thus, the criteria for a 
rating in excess of 20 percent under Diagnostic code 5295 are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective 
prior to September 26, 2003).

Lastly, under the "old" criteria, the Board finds that a 
higher evaluation based on severe or pronounced 
intervertebral disc syndrome is not warranted.  Here, the 
veteran reports pain with radiation to the right hip and leg.  
The veteran has variously described his symptoms as constant 
and intermittent.  Diagnostic tests show that he has 
spondylolisthesis at L5-S1.  However, the objective medical 
findings of record are silent for neurological defects, 
demonstrable muscle spasms, absent ankle jerks, or other 
neurological findings appropriate to spondylolisthesis at L5-
S1.  In February 2001 and January 2004, the examiner noted 
that there were no sensory disturbances.  In March 2002, the 
examiner indicated that there were no neurological 
abnormalities.  On VA examination in February 2001, the 
veteran reported having flare-ups every 2 months.  On VA 
examination in June 2003, the veteran reported that his 
flare-ups last 2 to 3 days and taking pain and anti-
inflammatory medication.  On VA examination in January 2004, 
the veteran reported did not having radiculopathy or other 
neurological symptoms during flare-ups of back pain, but 
rather complained of additional limitation of motion 
occurring 2 to 3 times per year that required bed rest.  
Neither the veteran's complaints nor the medical findings of 
record more closely approximate the criteria for the 
assignment of a 40 or 60 percent rating based on severe or 
pronounced intervertebral disc syndrome.   38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002.   
Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease.  It may also 
include scoliosis, paravertebral muscle spasm, limitation of 
motion of the spine, tenderness over the spine, limitation of 
straight leg raising, and neurological findings corresponding 
to the level of the disc."  VAOPGCPREC 36-97 at Note 2.  
Thus, separate ratings are not permitted for limitation of 
motion of the lumbar spine and intervertebral disc syndrome. 

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 5295 
and the neurologic aspects of the lumbar discogenic disease 
under Diagnostic Codes 5293, would constitute pyramiding, 
since the 10 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic as well as neurologic aspects of 
said disability.  Specifically, the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion.  As such, a separate rating for 
arthritis with limitation of motion of the lumbar spine in 
this situation would be inappropriate.  VAOPGCPREC 36-97.  
Diagnostic Code 5293 also contemplates lumbar radiculopathy 
affecting the lower extremities, such as radicular pain with 
functional limitations, and it includes muscle spasms, as 
does Diagnostic Code 5295.

Consideration of the "New" Rating Criteria

An evaluation in excess of 20 percent for residuals of low 
back injury is not warranted under the "new" rating 
criteria that became effective in September 2002 and 
September 2003.  

With respect to intervertebral disc syndrome, the evidence of 
record shows that the veteran has not had any incapacitating 
episodes.  While the veteran reports on VA examination in 
January 2004 that he has constant back pain with flare-ups 
occurring 2 to 3 times a year that require bed rest, this is 
not the equivalent of incapacitating episodes, which is 
defined as bed rest prescribed by a physician and treatment 
by a physician.  See 38 C.F.R. § 4.71a, Diagnostic code 5293 
as amended September 23, 2002; 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Code 5243, Note 1 (effective September 26, 2003).  

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, an evaluation higher than 20 
percent is not warranted because there is no evidence of 
ankylosis of the thoracolumbar spine nor is forward flexion 
of the thoracolumbar spine 30 degrees or less.  As discussed 
above, the range of flexion in the lumbar spine has been 
recorded as from 40 to 75 degrees.  

Furthermore, a separate evaluation based on additional 
neurological impairment is not warranted because evidence has 
not been presented showing separately ratable neurological 
disability as a residual of the veteran's low back injury, to 
include (but not limited to) loss of bowel or bladder 
control.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1.  

Final Considerations

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion under the provisions of 
38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Here, there is no objective medical evidence to show that 
pain or flare-ups of pain results in any additional 
limitation of motion of the lumbar spine to a degree that 
supports a rating in excess of 20 percent, nor is there 
medical evidence of any weakness, fatigue or incoordination 
that results in such a degree of limitation of motion.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected low back disability 
are contemplated in the 20 percent rating assigned by the 
Board.  There is no indication that pain, due to disability 
of the spine, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned; any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, ankylosis of the spine.

V.  Conclusion

Accordingly, in view of the above discussion, the Board finds 
that an evaluation of 20 percent and no more is warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5239 (spondylolisthesis).  The 
veteran has residuals of low back injury manifested by 
moderate impairment of flexion, and subjective complaints of 
pain and radiation, with diagnostic findings for 
spondylolisthesis at L5-S1, degenerative changes with mild 
grade I retrolisthesis, and moderate hyperarthropathy at L4-
5, absent objective evidence of neurological deficits.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5235-5243 (2006).


ORDER

An initial disability rating of 20 percent for residuals of 
low back injury is granted, subject to the law and 
regulations governing the award of a monetary benefit.



____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


